Citation Nr: 0726799	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  02-20 689 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for genitourinary 
disability (including, and previously characterized as, 
kidney, gallbladder, and urinary tract disorders).

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for schizophrenia.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for tuberculosis (TB).  




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1980 to May 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In April 2007, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  

The issues of service connection for a genitourinary disorder 
and schizophrenia, and an application to reopen a claim of 
service connection for TB, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service medical records are silent for any 
complaint or treatment regarding a left knee problem, and no 
competent evidence suggests a current left knee strain was 
incurred in service.  

2.  The veteran's service medical records are silent for any 
complaint or treatment regarding a left foot problem, and the 
record does not show a current disability.
  
3.  The veteran's service medical records are silent for any 
complaint or treatment regarding a left ankle problem, and 
the record does not show a current disability.

4.  The veteran's service medical records are silent for any 
complaint or treatment regarding a right ankle problem, and 
the record does not show a current disability.



CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  A left foot disability was not incurred during military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A left ankle disability was not incurred during military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A right ankle disability was not incurred during military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

December 2001, March 2002, and August 2003 letters told the 
veteran of the evidence necessary to substantiate a claim of 
service connection.  The veteran was generally asked to 
submit all evidence that pertained to the claims, and he 
received a March 2006 letter in compliance with Dingess.  

All of the preceding letters, including a June 2005 
correspondence, told the veteran what evidence VA would 
obtain and what information and evidence he should provide.  
The veteran was notified that VA was responsible for getting 
relevant records from a Federal agency and that VA would make 
efforts to get records not held by a Federal agency like 
private treatment and employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The RO issued the December 2001 and March 2002 letters prior 
to the rating decision on appeal.  In terms of any timing 
error concerning notification letters in relation to the 
determination on appeal, it is noted that the RO issued a 
February 2007 supplemental statement of the case (SSOC) 
following all of the notification letters.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that a 
timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical and personnel records are in the 
claims file, and various private records have been gathered 
and submitted.  Additionally, a VA examination is not 
necessary for the claims decided below because the evidence 
does not establish that the veteran suffered an in-service 
disease or injury concerning his left knee, left foot, left 
ankle, or right ankle, and the record contains no competent 
suggestion that such disabilities may be associated with an 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Analysis 

For the reasons explained below, claims of service connection 
for left knee, left foot, left ankle, and right ankle are 
denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Further, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The veteran's service medical records contain a March 1980 
enlistment examination report that was clinically normal.  An 
April 1980 clinical note indicated a positive TB skin test.  
The veteran had no signs and symptoms, and received 
counseling about the meaning of the test.  A May 1980 record 
of medical care indicated that the veteran experienced a 
urinary problem, and had no history of such a problem.  A May 
1980 separation examination was clinically normal, and on a 
Report of Medical History, the veteran indicated that he had 
had TB, bed wetting, and nervous trouble.  The records were 
otherwise silent for any mention of left knee, left ankle, 
left foot, or right ankle problems.  

In June 1980, the RO received an application for compensation 
concerning a nervous condition and TB, which a November 1980 
rating decision denied.  The RO had found no current evidence 
of TB or chronic nervous condition.  

In 2001 and 2002, the veteran filed the pending claims.  On 
the latter formal application, the veteran stated that during 
basic training he had complained to a high ranking instructor 
that he was experiencing bladder problems and respiratory 
problems, but he had not been given a pass to go to sick 
call.  He had been told traces of TB were found.  

The veteran submitted private medical records pursuant to his 
claim.  A March 1995 record from the Helen Farabee Regional 
Center noted that the veteran had utilized treatment since 
1988, and the current diagnosis was schizophrenia, 
undifferentiated, chronic.  An October 1996 treatment record 
from Knox Hospital indicated that the veteran complained of 
left leg pain and swelling the knee area; he had pushed a 
pick-up and injured his knee.  The assessment was strained 
knee.  

A May 2002 rating decision denied the pending claims, and 
noted that an original claim of service connection for TB had 
been denied in November 1980.  The evidence, according to the 
RO, still failed to show a current disability related to TB.  

Thereafter, the veteran submitted evidence from Vernon Mental 
Institution dated March 1981; the veteran had then presented 
himself for voluntary admission because he was very weak and 
unable to hold a job.  The record contained the veteran's 
report that while in the Army he had been diagnosed as having 
TB, but after discharge a doctor indicated that the veteran 
had not suffered from TB.  The veteran further stated that 
his reason for the hospitalization was a problem with 
urination.  The staff psychologist summarized that the 
veteran appeared to be a rather markedly schizoid individual 
with an apparent chronic history of prodromal schizophrenic 
symptoms.  

A January 1997 mental health assessment by Alejandro Munoz, 
M.D., recorded the veteran's report of no medical issues and 
lack apparent physical disturbances.  The diagnosis was 
schizophrenia.  A November 2003 medical note from Pathways 
noted the veteran's medical history; the veteran reported 
pain in the neck and shoulders, which stemmed from a broken 
neck in 1997, and a knee injury due to football in the 1960s.  

A SSA decision indicated that the veteran's leg, knee, and 
mental illness were not severe enough to keep the veteran 
from working.  Recently, it appeared that the veteran had 
been scheduled for a May 2004 SSA examination.  SSA's 
December 2006 response to the RO's information request, 
however, indicated that the agency was unable to locate the 
veteran's medical records.     

The claims file also contains a June 2005 letter from Kenneth 
H. Bull, M.D., which noted that a picture had emerged of the 
veteran's early years being somewhat schizoidal.  Dr. Bull 
stated that it was obvious the veteran was suffering from 
schizophrenia and was completely disabled.  Further, "[i]t 
would appear that although [the veteran] might have had some 
pre-existing tendencies, the experiences in the military most 
likely precipitated the full-blown schizophrenic process."

At a June 2005 RO hearing, a witness on the veteran's behalf 
summarized that the veteran felt the experiences of military 
service triggered his first symptoms of schizophrenia.  

In August 2005, the veteran's service personnel records were 
obtained, which contain an April 1980 note from the veteran's 
superior who described that the veteran had displayed an 
extreme emotional condition that prohibited him from 
training.  Particularly, the veteran had spoken very little, 
if at all, and he had a severe urination problem.  It was 
suggested that the veteran be interviewed by mental hygiene.  
An April 1980 counseling note indicated that the veteran was 
very nervous, and not eating properly.  Another note stated 
that the veteran demonstrated no evidence of psychopathology, 
but was extremely deficient in social and coping skills.  In 
May, the veteran could not explain why he had failed to zero 
his weapon on Range 2 and urinated on himself.  By May 9, 
action had been initiated to release the veteran from active 
duty for specific reasons due to the veteran's overt nervous 
condition that would not allow him to become a viable 
solider.  

In September 2006, a high school classmate of the veteran 
stated that the veteran had injured his leg playing football.  
In November 2006, the veteran's brother wrote that the 
veteran had received a football injury to the left leg in 
high school.  

At his hearing, the veteran testified that he had hurt his 
left leg prior to entering the Army, and later on he had had 
trouble with his knee.  The veteran stated that he still 
suffered from urinary incontinence.  The veteran asserted 
that the Army had not looked into the matter of his ankles or 
feet, and that the problem was mostly with his knee due to 
his football years.  Also, the veteran testified that he 
currently took no medication for TB, and he had no current 
problems with the disorder.    

At this juncture, it is noted that the RO initially treated 
the veteran's claim of service connection for schizophrenia 
as an application to reopen a previously denied claim 
regarding a nervous disorder.  In Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996), however, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) held that a claim 
based on the diagnosis of a new mental disorder states a new 
claim, for the purpose of the jurisdictional requirement, 
when the new disorder had not been diagnosed and considered 
at the time of the prior decision.  Given the medical 
evidence of record showing a newly diagnosed psychiatric 
disorder since the November 1980 denial, the Board will 
consider the veteran's claim of service connection for 
schizophrenia on a de novo basis.  Accordingly, for reasons 
described below, this claim is remanded.  

In terms of the ankle, left foot, and knee claims, it is 
recognized that claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).  Concerning allegations about the veteran's left 
knee, as noted above the veteran's physical systems were 
found to be clinically normal upon entering service, and 
thus, the presumption of soundness attaches.  Further, even 
if the Board were to find that the record contains clear and 
unmistakable evidence that a left knee injury existed prior 
to service, the veteran's service medical records are devoid 
of any complaints or findings related to left knee problems.  
There is simply no evidence to demonstrate that a pre-
existing disorder even existed during service, let alone 
underwent an increase in severity during service to show 
aggravation, or to show in-service incurrence of a left knee 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Moreover, the veteran had not filed a claim of service 
connection for many years after service, which weighs against 
the claim.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  Finally, private medical evidence refers to a knee 
injury in the mid-1990's when the veteran had pushed a truck 
with resulting left knee strain.  Overall, the record does 
not contain any evidence that a current left knee disorder 
was related to service.  

Though the veteran has attributed a left knee disorder to 
service, without, however, the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of post-service medical disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.  

Also, in terms of claims of service connection for left foot 
and a bilateral ankle disability, the veteran essentially 
asserted at his hearing that these problems had not been 
treated in service.  The veteran's service medical records 
are completely silent for any mention of foot or ankle 
complaints, and the separation examination was entirely 
normal.  Thus, a critical element of service connection has 
not been met.  See Hickson v. West, 12 Vet. App. 247 (1999) 
(recognizing that to prevail on a claim of service connection 
on the merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury).  Also, recent medical evidence does not show a 
current disorder concerning bilateral ankles or left foot.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  

Because a preponderance of the evidence is against the 
claims, the benefit of the doubt is not for application.


ORDER

Service connection for a left knee disability is denied.

Service connection for a left foot disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

Particularly, the aforementioned June 2005 letter from Dr. 
Bull stated that the veteran's experiences in the military 
most likely precipitated the full-blown schizophrenic 
process.  The letter does not show, however, that Dr. Bull 
reviewed the veteran's claims file, and particularly the 
veteran's service medical and personnel records.  Dr. Bull's 
statement, though, does require that a VA examiner thoroughly 
assess the etiology question.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with 
in-service injuries for the purposes of a VA examination).  

Similarly, the veteran's service personnel records show that 
he had urinary incontinence during service, and the veteran 
asserted that the problem continued thereafter.  It is not 
entirely clear whether the incontinence is a symptomalogical 
manifestation of schizophrenia or other mental disorder, or a 
separate physical disability.  Thus, a VA examiner should 
clarify the nature of any genitourinary problem, as well as 
the etiology of any disability.  

Finally, it does not appear that the veteran received 
appropriate notice concerning new and material evidence in 
relation to his claim of service connection for TB.  The 
basis of the last final denial in November 1980 was that the 
evidence had not shown a current disability related to TB.  
Thus, the RO should provide the appropriate regulations in 
relation to the basis of the last final denial.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), such 
that it provides information concerning 
new and material evidence, and the basis 
for the last final denial concerning a 
claim of service connection for TB 
(tuberculosis).    

2.  The veteran should undergo a VA 
psychiatric examination.  The examiner 
should review the entire claims file, 
including service personnel records and 
Dr. Bull's June 2005 letter, and 
considering Dr. Bull's statement of the 
veteran's "pre-existing tendencies," 
opine whether it is at least as likely as 
not that a current mental disorder, 
including schizophrenia, is related to or 
had its onset in service.  

3.  The veteran should undergo a VA 
examination for the purpose of clarifying 
the nature of any genitourinary disorder.  
The examiner should review the entire 
claims, including the veteran's service 
medical and personnel records, and opine 
whether the veteran suffers from a current 
genitourinary disorder (including urinary 
incontinence) that had its onset in 
service.  

4.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
schizophrenia and genitourinary disability 
(including, and previously characterized 
as, kidney, gallbladder, and urinary tract 
disorders), and application to reopen a 
claim of service connection for TB 
(tuberculosis).  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


